                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                             Criminal Action No. 1:09CR75
                                                      (Judge Keeley)
ALBERT LYNN WOODSON,

                     Defendant.

               MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S PRO SE MOTION TO REDUCE SENTENCE
    UNDER FIRST STEP ACT OF 2018 [DKT. NO. 25] AND DENYING AS
 MOOT HIS PRO SE MOTION FOR APPOINTMENT OF COUNSEL [DKT. NO. 26]

      On     April   4,   2019,    the    defendant,    Albert   Lynn    Woodson

(“Woodson”), filed a pro se motion to reduce his sentence under the

First Step Act of 2018 (Dkt. No. 25) and a pro se motion to appoint

counsel (Dkt. No. 26).1 For the reasons that follow, the Court

concludes that Woodson is not entitled to a reduction under the

First Step Act. Accordingly, the Court DENIES Woodson’s motion to

reduce his sentence (Dkt. No. 25) and DENIES AS MOOT his motion to

appoint counsel (Dkt. No. 26).

                                  I. BACKGROUND

      On June 2, 2009, a grand jury sitting in the Northern District

of   West    Virginia     returned   a    three-count   indictment,     charging

Woodson with one count of conspiring to distribute crack cocaine,

in violation of 21 U.S.C. §§ 841(b)(1)(A)(iii) and 846, and two

counts      of   distributing     crack   cocaine   within   1000   feet   of   a

      1
       Unless otherwise noted, docket numbers refer to Criminal
Action No. 1:09CR75.
USA V. WOODSON                                                 1:09CR75

               MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S PRO SE MOTION TO REDUCE SENTENCE
    UNDER FIRST STEP ACT OF 2018 [DKT. NO. 25] AND DENYING AS
 MOOT HIS PRO SE MOTION FOR APPOINTMENT OF COUNSEL [DKT. NO. 26]

protected location, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(C) (Dkt. No. 1). On October 8, 2009, Woodson waived his

right to be charged by indictment and pleaded guilty to a one-count

information, charging him with distributing .41 grams of crack

cocaine, in violation of 21 U.S.C. §§ 841 (a)(1) and 841(b)(1)(C)

(Case No. 1:09CR105, Dkt. Nos. 7, 8).

     At the sentencing hearing on February 11, 2010, the Court

determined that Woodson’s total relevant conduct included at least

50 but less than 150 grams of crack cocaine, resulting in a base

offense level of 30 (1:09CR105, Dkt. Nos. 14, 18 at 8). Although

his adjusted offense level (before acceptance) was 29, the Court

determined that Woodson was subject to a Chapter Four enhancement

because he qualified as a “career offender” under U.S.S.G. § 4B1.1.

Because Woodson’s violation of § 841(b)(1)(C) subjected him to

statutory maximum of 20 years incarceration, his career offender

designation increased his offense level to 32. Id. § 4B1.1(b). This

resulted in a total offense level of 29, after subtracting three

levels for acceptance of responsibility. Id. at 8-9. The Court then

sentenced Woodson to 151 months of incarceration followed by three

years   of   supervised   release   and   dismissed   the   three-count



                                    2
USA V. WOODSON                                                      1:09CR75

               MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S PRO SE MOTION TO REDUCE SENTENCE
    UNDER FIRST STEP ACT OF 2018 [DKT. NO. 25] AND DENYING AS
 MOOT HIS PRO SE MOTION FOR APPOINTMENT OF COUNSEL [DKT. NO. 26]

indictment in Criminal Action No. 1:09CR75 (Case No. 1:09CR105,

Dkt. No. 15).

                            II. APPLICABLE LAW

      Under Section 404 of the First Step Act, courts that have

“imposed a sentence for a covered offense” may “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

(Public Law 111–220; 124 Stat. 2372) were in effect at the time the

covered offense was committed.” Pub. L. No. 115-015, § 404, 132

Stat. 015, 015 (2018). “A ‘covered offense’ is defined as ‘a

violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing

Act   of   2010   (Public   Law   111–220;   124   Stat.   2372),   that   was

committed before August 3, 2010.’” United States v. Delaney, No.

6:08-cr-00012, 2019 WL 861418, at *1 (W.D. Va. Feb. 22, 2019)

(citation omitted). To determine whether the Court should reduce2

Woodson’s sentence, it must first determine whether a reduction is



      2
       “Modifications of sentences under the First Step Act are
governed by 18 U.S.C. § 3582(c)(1)(B), which states: ‘The court may
modify an imposed term of imprisonment to the extent otherwise
expressly permitted by statute or by Rule 35 of the Federal Rules
of Criminal Procedure.’” Delaney, 2019 WL 861418, at *1.


                                      3
USA V. WOODSON                                                   1:09CR75

               MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S PRO SE MOTION TO REDUCE SENTENCE
    UNDER FIRST STEP ACT OF 2018 [DKT. NO. 25] AND DENYING AS
 MOOT HIS PRO SE MOTION FOR APPOINTMENT OF COUNSEL [DKT. NO. 26]

permitted by the First Step Act. See id. (citation omitted).

                              III. ANALYSIS

        Here, Woodson was sentenced in Criminal Action No. 1:09CR105

after    pleading   guilty   to   a   one-count   information   (Case   No.

1:09CR105, Dkt. Nos. 7, 8). Because the three-count indictment in

this case, Criminal Action No. 1:09CR75, was subsequently dismissed

(Case No. 1:09CR105, Dkt. No. 15), there is no “sentence” in this

case to reduce.

        Even had Woodson filed his motion in the proper case (Criminal

Action No. 1:09CR105), he would still not be entitled to relief

under the First Step Act. Although his career offender designation,

alone, does not preclude him from relief, see, e.g., United States

v. Ancrum, No. 5:02-CR-30020, 2019 WL 2110589 (W.D. Va. May 14,

2019) (granting sentence reduction to career offender), the First

Step Act has no effect on Woodson’s sentence because his conviction

for violating § 841(b)(1)(C) is not a “covered offense.” This is so

because Sections 2 and 3 of the Fair Sentencing Act of 2010 did not

modify the penalties for violating § 841(b)(1)(C). Pub. L. No.

111-220, 124 Stat. 2372 (2010). Rather, Section 2 reduced the

penalties for offenses involving crack cocaine by increasing the



                                      4
USA V. WOODSON                                                        1:09CR75

               MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S PRO SE MOTION TO REDUCE SENTENCE
    UNDER FIRST STEP ACT OF 2018 [DKT. NO. 25] AND DENYING AS
 MOOT HIS PRO SE MOTION FOR APPOINTMENT OF COUNSEL [DKT. NO. 26]

threshold drug quantities required to trigger the mandatory minimum

sentences under §§ 841(b)(1)(A) and 841(b)(1)(B). Ancrum, 2019 WL

2110589, at *1 (citing Pub. L. No. 111-220, § 2, 124 Stat. 2372).

Section 3, on the other hand, reduced the mandatory minimum

sentence for simple possession under 21 U.S.C. § 844(a). Pub. L.

No. 111-220, § 3, 124 Stat. 2372.

     Here,   Woodson    was     not    sentenced    under   §§   841(b)(1)(A),

841(b)(1)(B),    or   844(a),    but    under   §   841(b)(1)(C)    (Case   No.

1:09CR105, Dkt. No. 15). Because the Fair Sentencing Act did not

modify § 841(b)(1)(C), Woodson’s conviction in Criminal Action No.

1:09CR105 is not a “covered offense” under the First Step Act.

     Although his career offender enhancement, and the resulting

offense level, was based on the statutory maximum sentence of

twenty years under § 841(b)(1)(C), this maximum sentence is not

related to any particular amount of crack cocaine. 21 U.S.C. §

841(b)(1)(C) (2009). Accordingly, Woodson has no right to relief

under the First Step Act.

                                IV. CONCLUSION

     For the reasons discussed, the Court DENIES Woodson’s motion

to reduce his sentence (Dkt. No. 25), and DENIES AS MOOT his motion


                                        5
USA V. WOODSON                                            1:09CR75

               MEMORANDUM OPINION AND ORDER DENYING
           DEFENDANT’S PRO SE MOTION TO REDUCE SENTENCE
    UNDER FIRST STEP ACT OF 2018 [DKT. NO. 25] AND DENYING AS
 MOOT HIS PRO SE MOTION FOR APPOINTMENT OF COUNSEL [DKT. NO. 26]

to appoint counsel (Dkt. No. 26).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit a copy of this Order

to Woodson by certified mail, return receipt requested, and to

counsel of record by electronic means.

DATED: June 17, 2019

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                                6
